EXHIBIT 10.43

EXECUTION COPY
EMPLOYMENT AGREEMENT
This Amended & Restated Employment Agreement (the “Agreement”) is entered into
as of January 1, 2015 (the “Start Date”) as a two (2) year agreement by and
between Hospitality Management and Consulting Service, L.L.C., a Nevada limited
liability company (the “Company”), and Howard S. Lanznar (the “Executive”), with
reference to the following facts:
A.The Company’s parent, Diamond Resorts International, Inc. (“DRII”) and all of
its affiliates (collectively, “Diamond”), is headquartered in Las Vegas, Nevada
and is a leader in developing, operating, marketing and selling vacation
ownership interests.
B.    The Company wishes to continue to employ Executive for the position of
Executive Vice President and Chief Administrative Officer of DRII, and Executive
wishes to be employed in such position, on the terms and conditions set forth in
this Agreement, which amends and restates prior employment agreements dated
September 1, 2012 and September 1, 2014.
NOW, THEREFORE, based on the above premises and in consideration of the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
1.Position and Duties.
1.1    Executive shall be employed by the Company as Executive Vice President
and Chief Administrative Officer of DRII and shall be responsible for leading
strategic initiatives as are determined by the Board of Directors of DRII,
oversight of the corporate compliance functions and oversight of the global
legal functions of Diamond (both of which shall be supervised by Diamond’s
General Counsel or chief legal officer), global leadership of the risk
management, security and corporate development functions of Diamond, assuming
and discharging such responsibilities as are commensurate with Executive’s
position, reporting to the President and Chief Executive Officer of DRII, it
being acknowledged and agreed that with respect to certain legal and compliance
matters, Executive shall have unfettered access to members of the Board of DRII
and the Audit Committee of the Board. Executive acknowledges that frequent
travel may be necessary in carrying out his duties hereunder.
1.2    Executive shall perform his duties faithfully and to the best of his
ability and shall devote substantial business time and effort to the performance
of his duties hereunder. Notwithstanding the foregoing, the Company acknowledges
and agrees that Executive shall serve as Of Counsel to the law firm of Katten
Muchin Rosenman LLP (“Katten”), that in his capacity with Katten, he may from
time to time provide legal services to Diamond pursuant to a separate engagement
agreement between Diamond and Katten, that he may receive compensation and

 
1
 
Executive
 
Company




--------------------------------------------------------------------------------



benefits from Katten in addition to the compensation and benefits provided
pursuant to this Agreement, and that in such capacity, Executive may continue to
provide legal services to other persons, if consistent with Executive’s
obligations hereunder. The Company further acknowledges and agrees that Katten
may, currently and in the future, represent clients which may be competitors or
business partners of the Company, that such representation shall not be affected
in any way by this Agreement, and that the Confidentiality and Non-Competition
Agreement (the “Confidentiality Agreement”) in the form of Exhibit A attached
hereto and incorporated by this reference shall apply only to Executive as an
individual and shall not restrict the activities of Katten or any Katten
partners. Executive may only participate in or serve on boards or committees of,
charitable and community service organizations (or with the advance written
approval of the Board, not to be unreasonably withheld, on industry boards or
committees), so long as such activities do not interfere or otherwise compete
with the discharge of Executive’s duties hereunder. Except as set forth herein,
Executive shall not engage in any other business duties or business pursuits or
render any services of a professional nature for pay to any entity or person
without the prior written consent of the President and Chief Executive Officer
of DRII.
2.    Term. Except as otherwise provided herein or as the parties may otherwise
agree in writing, this Agreement shall be effective as of the Start Date and
remain in effect for a period of two (2) years from the Start Date.
3.    Compensation.
3.1    Base Salary: For all services to be rendered by Executive pursuant to
this Agreement, Executive’s annual base salary will be $750,000 (Seven Hundred
and Fifty Thousand Dollars) per year (the “Base Salary”), payable bi-weekly in
accordance with the Company’s normal payroll practices. It is possible for the
Executive’s Base Salary to be increased, after annual performance reviews
conducted each January, based on the sole discretion of the Compensation
Committee of DRII (“Compensation Committee”).
3.2    Annual Performance Bonus: Executive will be eligible to earn an “Annual
Performance Bonus” based upon achievement of objectives determined by the
Compensation Committee in its discretion, provided they are consistent for
similarly situated senior executives of DRII (including the President and CEO,
and the other Executive Vice Presidents) (hereinafter “Similarly Situated
Executives”). The target bonus award will be two hundred percent (200%) of
Executive's Base Salary, and the annual bonus may be in a greater amount if so
determined by the Compensation Committee. The Company agrees to pay any prior
year bonus that is authorized by the Compensation Committee by March 15th of the
following year, for so long as such timing is applicable to Similarly Situated
Executives.
3.3     Equity Incentive Plans: Executive shall be eligible for continued
participation in the Diamond Resorts International, Inc. Incentive Compensation
Plan (or any successor plan) and to participate in any other equity option,
share grant or similar program established by Diamond for the benefit of its
executives, on a basis consistent

 
2
 
Executive
 
Company




--------------------------------------------------------------------------------



with Similarly Situated Executives, subject to the terms of the plans under
which awards occur and any associated grant agreements.
4.    Other Benefits.
4.1    Executive Health Insurance Package and General Programs. Executive shall
be entitled to participate in Diamond’s Executive Health Insurance Package
available to Diamond executives upon Start Date, subject to its terms and
conditions as in effect from time to time. In addition, Executive is entitled to
additional benefit programs of the Company or of Diamond for Similarly Situated
Executives, if any, to the extent that his/her position, tenure, salary, age,
health and other qualifications make him/her eligible to participate in such
plans or programs, subject to the rules and regulations applicable thereto. The
Company reserves the right to cancel or change the benefit plans and programs it
offers to its employees and executives at any time.
4.2    Expenses. The Company (or Diamond, as applicable) shall reimburse
Executive for reasonable expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, consistent
with how the Company (or Diamond, as applicable) handles expense guidelines and
reimbursement for Similarly Situated Executives, which procedure for all such
executives is subject to change from time to time.
5.    Termination.
5.1    Termination for Cause. The Company shall have the right at any time,
exercisable immediately upon written notice subject to any available cure
periods as set forth before, to terminate Executive’s employment for Cause.
“Cause” shall mean (1) Executive’s negligence or willful misconduct in the
performance of Executive’s obligations hereunder, (2) breach by Executive of any
provision of this Agreement, (3) any felony indictment or conviction of
Executive, including a guilty plea by nolo contendere, (4) a failure of
Executive to substantially perform his duties hereunder, (5) fraud, embezzlement
or any other illegal or wrongful conduct by Executive upon the Company or
Diamond, whether prior or subsequent to the Start Date, (6) Executive’s
intentional infliction of any damage of material nature to any property of the
Company or Diamond, (7) Executive’s use of illegal narcotics or other illegal
substances, (8) Executive’s breach of Diamond policies or the Confidentiality
Agreement, including without limitation, sexual harassment and discrimination,
and (9) Executive’s failure to comply with laws and regulations which are
applicable to the Company or to Diamond. Any notice of termination pursuant to
this Section 5.1 must be in writing, delivered to Executive in the manner set
forth in Section 9.1, and shall specify the action or actions constituting
“Cause”. In the case of a breach which is reasonably susceptible to cure,
Executive shall have ten business days following Company’s delivery of written
notice of termination to cure such breach. Notwithstanding the foregoing, no
breach of paragraphs (3), (5), (6) or (7) above shall be subject to cure by
Executive. Upon termination for Cause, Executive shall be entitled to receive
(i) his Base Salary then in effect through the effective date of the
termination, (ii) any Annual Performance Bonus earned in the prior year that has
been authorized by the Compensation Committee but has not yet been paid, and
(iii) benefits through the effective date of the termination. No other payments
or compensation of any kind will be paid.

 
3
 
Executive
 
Company




--------------------------------------------------------------------------------



5.2    Termination Due to Death or Disability. This Agreement shall
automatically terminate upon Executive’s death. In addition, if Executive is
unable to perform his duties by reason of any mental or physical disability or
incapacity for a period of ninety (90) days of any one hundred eighty (180) day
period, then upon compliance with applicable law (including without limitation,
the Americans with Disabilities Act), the Company may terminate Executive’s
employment upon ten (10) days’ written notice. In either such event, Executive
will receive (1) his Base Salary then in effect through the effective date of
the termination, (2) a pro rata portion of his target Annual Performance Bonus
for the calendar year in which the termination takes place (the “Pro Rata
Performance Bonus”), and (3) benefits through the effective date of the
termination. No other payments or compensation of any kind will be paid.
5.3    Resignation. Executive may resign and terminate his employment at any
time upon ninety (90) days written notice in which event Executive will receive
the same payment as if Executive were terminated for Cause. No other payments or
compensation of any kind will be paid. This Section does not apply in the event
of Executive’s resignation for Good Reason, as defined in Section 5.6 below.
5.4    Termination Without Cause. The Company shall have the right to terminate
Executive’s employment under this Agreement for any reason or for no reason, at
any time and shall provide the Executive written notice of said decision. If
Executive is terminated without Cause pursuant to this Section 5.4, subject to
(a) the Executive’s continued compliance with each provision of the
Confidentiality Agreement and (b) Executive’s execution of a release of all
claims against the Company and Diamond (“the Release”), which shall be provided
to Executive concurrent with notification of termination and which shall be
returned to the Company within 30 days of receipt, Executive will be entitled to
receive (1) his Base Salary then in effect to be paid in equal installments
monthly for a period of twelve (12) months following the effective date of
termination and (2) a payment of a pro rata portion of his target Annual
Performance Bonus for the calendar year in which the termination takes place.
Such payments shall be made in accordance with the Company’s payroll procedures;
provided that any payments otherwise due within 30 days of termination shall be
paid in the first payroll period beginning thereafter. All such payments will
terminate immediately upon any breach of the Confidentiality Agreement, or
post-employment covenant within the Agreement, which shall, for purposes hereof,
be deemed a material breach. These payments shall be in addition to the amounts
set forth in Section 5.1(i)-(iii). No other payments or compensation of any kind
will be paid unless otherwise provided hereunder.
5.5    Termination Without Cause Following Change in Control. Notwithstanding
the foregoing, if, within six (6) months following a Change in Control,
Executive is terminated without Cause pursuant to Section 5.4, subject to (a)
Executive’s continued compliance with each provision of the Confidentiality
Agreement, and (b) Executive’s execution of the Release, which shall be provided
to Executive concurrent with notification of termination and which shall be
returned to the Company within 30 days of receipt, Executive will be entitled to
receive (1) an amount equal to two (2) years’ Base Salary then in effect and (2)
a payment of two (2) years’ target Annual Performance Bonus. Such amount will be
payable in 12 monthly installments commencing on the first day of the month
following the effective date of Executive’s termination; provided that any

 
4
 
Executive
 
Company




--------------------------------------------------------------------------------



payments otherwise due within 30 days of termination shall be paid in the first
payroll period beginning thereafter. Such payment shall be in lieu of the
payments provided under Section 5.4. All such payments will terminate
immediately upon any breach of the Confidentiality Agreement, which shall, for
purposes hereof, be deemed a material breach. These payments shall be in
addition to the amounts set forth in Section 5.1(i)-(iii).
For purposes of this Section 5.5 and Section 5.6, a “Change in Control” shall
mean (i) the sale, lease, transfer, conveyance or other disposition, in one
transaction or a series of related transactions, of all or substantially all of
the assets of Diamond and its subsidiaries, taken as a whole, (ii) the sale,
transfer, conveyance or other disposition, in one transaction or a series of
related transactions, of the outstanding equity securities of Diamond, or (iii)
the merger, consolidation, recapitalization or reorganization of Diamond with
another Person, in each case in clauses (i) and (ii) above under circumstances
in which the direct or indirect holders of the voting power of outstanding
equity securities, immediately prior to such transaction, are no longer, in the
aggregate, the “beneficial owners” (as such term is defined in Rule 13d-3 and
Rule 13d-5 promulgated under the Securities Exchange Act of 1934, as amended),
directly or indirectly through one or more intermediaries, of more than fifty
percent (50%) of the voting power of the outstanding equity securities of the
surviving or resulting corporation or acquirer, as the case may be, immediately
following such transaction.
5.6    Resignation for Good Reason Following Change in Control. Notwithstanding
Section 5.3, at any time within six (6) months following a Change in Control,
Executive has the right to resign and terminate his employment for Good Reason
(as hereinafter defined) upon prior written notice, which notice must be
delivered no later than 60 days following the events giving rise to such
termination right. Upon such resignation, subject to (a) Executive’s continued
compliance with each provision of the Confidentiality Agreement and (b)
Executive’s execution of a release of all claims against the Company and Diamond
(“the Release”), which shall be provided to Executive concurrent with
notification of termination and which shall by returned to the Company within 30
days of receipt, Executive will be entitled to receive (1) an amount equal to
two (2) years’ Base Salary then in effect and (2) a payment of two (2) years’
target Annual Performance Bonus. Such amount will be payable in 12 monthly
installments commencing on the first day of the month following the effective
date of Executive’s resignation; provided that any payments otherwise due within
30 days of termination shall be paid in the first payroll period beginning
thereafter. All such payments will terminate immediately upon any breach of the
Confidentiality Agreement or post-employment covenant within the Agreement,
which shall, for purposes hereof, be deemed a material breach. These payments
shall be in addition to the amounts set forth in Section 5.1(i)-(iii).
(i)    A resignation shall be deemed to be for “Good Reason” if, within four (4)
months after a Change in Control, Executive provides the Company with written
notice of any of the following occurrences within thirty (30) days after its
first occurrence and the Company fails to cure such conduct within thirty (30)
days of the receipt by the Company of written notice by Employee stating the
nature of such conduct: (A) it follows a material reduction of Executive’s

 
5
 
Executive
 
Company




--------------------------------------------------------------------------------



duties and responsibilities; (B) it follows Executive’s being required to work
solely or substantially at a location more than 50 miles from a location where
he has been permitted to work prior to the Change in Control; or (C) it follows
a material breach of this Agreement (which shall include, without limitation, a
reduction in Executive’s then- effective Base Salary or target Annual
Performance Bonus opportunity) by the Company. Good Reason shall also exist if,
as of the effective date of the Change in Control, the remaining term of this
Agreement (as such may have been amended or extended) is less than one (1) year,
and the Executive’s resignation follows the refusal of the Company (or any
successor thereto) to enter into either an extension of this Agreement or a new
employment agreement with Executive that provides for an employment term of at
least one (1) additional year and provides for Executive’s employment on
substantially identical terms and conditions (including compensation and
benefits) as contained in this Agreement.
5.7     Expiration. Expiration of this Agreement at the end of its term does not
constitute Termination under any of the provisions of the Agreement.
6.    Indemnification. Notwithstanding the foregoing, the Executive will be
entitled to indemnification for all claims to the full extent permitted by
Company by-laws and applicable law during and after the termination of
Executive’s employment.
7.    Advice of Counsel. Executive acknowledges that he has had the opportunity
to be represented by counsel in the negotiation of this Agreement, at his own
expense, and is fully aware of his rights and obligations under this Agreement.
8.    Successors.
8.1    Company’s Successors. This Agreement shall be assigned by the Company to
any corporation or other business entity which succeeds to all or substantially
all of the business of the Company through merger, consolidation, corporate
reorganization or by acquisition of all or substantially all of the assets of
the Company and which assumes the Company’s obligations under this Agreement.
The terms and conditions of this Agreement including Exhibit A to this Agreement
shall inure to the benefit of and be binding upon and shall be enforceable by
any such assignee or successor to the business of the Company.
8.2    Executive’s Successors. Executive shall not assign or transfer this
Agreement or any right or obligation under this Agreement to any other person or
entity.
9.    Notice.
9.1    Manner. Any notice required or permitted by this Agreement shall be in
English and shall be forwarded to the parties by certified mail, return receipt
requested, by personal delivery service, or by facsimile, so long as there is
evidence of receipt by the other party, under local law, at the following
addresses, or at any subsequent addresses given by the parties:
If to Employee:
Howard S. Lanznar
3879 Isla Del Sol Way


 
6
 
Executive
 
Company




--------------------------------------------------------------------------------



Naples, Florida 34114
Telephone: (847) 971-1467
If to Company:
Hospitality Management and Consulting Service, L.L.C.
c/o Diamond Resorts Management, Inc.
10600 West Charleston Blvd
Las Vegas, Nevada 89135
Attention: David F. Palmer
Tel: (702) 823-7400

Any changes in the above addresses for notice shall be provided to the party to
this Agreement pursuant to the above terms within ten (10) days of such change.
9.2    Effectiveness. Any notice or other communication required or permitted to
be given under this Agreement will be deemed given on the day when delivered in
person, or the business day after the day on which such notice was mailed in
accordance with Section 9.1.
10.    Governing Law/Venue. This Agreement shall be governed by and construed in
accordance with the internal substantive laws, but not the choice of law rules,
of the state of Nevada and venue shall be in Clark County, Nevada. The Company
and Executive each hereby irrevocably consent to the exclusive jurisdiction of
the courts of the State of Nevada for all purposes in connection with any action
or proceeding which arises out of or relates to this Agreement.
11.    Arbitration. Any dispute between the parties to this Agreement shall be
governed by the provisions of Exhibit B: Agreement to Arbitrate Claims, which
exhibit is incorporated herein by this reference, provided that the Company may
seek injunctive or equitable relief from any court of competent jurisdiction, as
provided in the Confidentiality Agreement.
12.    Severability. The invalidity or unenforceability of any provision of this
Agreement, or any terms hereof, shall not affect the validity or enforceability
of any other provision or term of this Agreement.
13.    Confidentiality. Executive acknowledges that he concurrently is executing
the Confidentiality and Non-Competition Agreement in a form attached hereto as
Exhibit A attached hereto and incorporated by this reference.
14.    Integration. This Agreement, the Confidentiality Agreement and any
associated indemnification agreements represent the entire agreement and
understanding between the parties as to the subject matter herein and supersede
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this Agreement shall be
binding unless approved by the Compensation Committee, memorialized in writing
and signed by the President and Chief Executive Officer of DRII and Executive.

 
7
 
Executive
 
Company




--------------------------------------------------------------------------------



15.    Taxes. All payments made pursuant to this Agreement shall be subject to
withholding of such applicable income and employment taxes as the Company
determines to be required by applicable law. Executive shall be solely
responsible for all taxes imposed on Executive by reason of the receipt of any
amount of compensation or benefits payable to Executive under this Agreement.
Although the payments and benefits provided hereunder are intended to be
structured in a manner to avoid the implication of any additional or excise
taxes under Sections 409A or 4999 of the Internal Revenue Code (as amended from
time to time, the “Code”), in no event whatsoever shall the Company or any of
its affiliates have any obligation to pay, mitigate, or protect Executive from
any such tax liabilities, including any imposed under Sections 409A and/or 4999.
Notwithstanding any other provision of this Agreement, if the total
severance-related payments and benefits to be paid to the Executive under this
Agreement, along with any other payments to the Executive under any other
agreement, plan, program, or arrangement, would result in the Executive being
subject to the excise tax imposed by Section 4999 of the Code, the Company shall
reduce the aggregate payments hereunder to the largest amount which can be paid
to the Executive without triggering the excise tax, but only if and to the
extent that such reduction would result in the Executive retaining larger
aggregate after-tax payments. The determination of the excise tax and the
aggregate after-tax payments to be received by the Executive will be made by the
Company after consultation with its advisors and in material compliance with
applicable law. For this purpose, the parties agree that the payments provided
for in Section 5 of this Agreement are intended to be reasonable compensation
for refraining from performing services after termination of employment (i.e,
the Executive’s obligations pursuant to that Section of this Agreement to the
maximum extent possible, and if necessary or desirable, the Company will retain
a valuator or consultant to determine the amount constituting reasonable
compensation. If payments are to be reduced, to the extent permissible under
Section 4999 of the Code, payments will be reduced in a manner that maximizes
the after-tax economic benefit to the Executive and to the extent consistent
with that objective, in the following order of precedence: (A) first, payments
will be reduced in order of those with the highest ratio of value for purposes
of the calculation of the parachute payment to projected actual taxable
compensation to those with the lowest such ratio, (B) second, cash payments will
be reduced before non-cash payments, and (C) third, payments to be made latest
in time will be reduced first. Any reduction will be made in a manner that is
intended to avoid a tax being incurred under Code Section 409A, starting in all
cases with reductions of payments and benefits that are exempt from Section
409A.
16.    409A Compliance. If, at the time of Executive’s “separation from service”
within the meaning of Treasury Regulation Section 1.409A-1(h), Executive is a
“specified employee” (within the meaning of Code Section 409A), any benefit as
to which Section 409A penalties could be assessed that becomes payable to
Executive on account of Executive’s “separation from service” shall be paid to
the Executive, without interest thereon, on the date six months and one day
after such separation from service. It is intended that any amounts payable
under this Agreement and the Company’s and the Executive’s exercise of authority
or discretion hereunder shall comply with and avoid the imputation of any tax,
penalty, or interest under Code Section 409A and the regulations and guidance
promulgated thereunder (collectively, the

 
8
 
Executive
 
Company




--------------------------------------------------------------------------------



“Nonqualified Deferred Compensation Rules”). This Agreement shall be construed
and interpreted consistent with that intent.
With respect to any expenses eligible for reimbursement that are required to be
included in Executive’s gross income for federal income tax purposes, such
expenses shall be reimbursed to Executive no later than December 31 of the year
following the year in which Executive incurs the related expenses. In no event
shall the amount of expenses (or in-kind benefits) eligible for reimbursement in
one calendar year affect the amount of expenses (or in-kind benefits) eligible
for reimbursement in any other calendar year (except for those medical
reimbursements referred to in Section 105(b) of the Internal Revenue Code of
1986), nor shall Executive’s right to reimbursement or in-kind benefits be
subject to liquidation or exchange for another benefit. In no event shall any
payment under this Agreement that is subject to Code Section 409A be made by the
Company (prior to the termination of this Agreement) unless such payment would
be classified as a payment upon “separation from service” within the meaning of
the Nonqualified Deferred Compensation Rules. Each payment under this Agreement
shall be considered a separate payment for purposes of Treasury Regulation
Sections 1.409A-1(b)(4) and 1.409A-2(b)(2).
17.    Counterparts and Facsimile. This Agreement may be executed in
counterparts and by facsimile.
Executive has read this Agreement carefully and understands and accepts the
obligations which it imposes upon Executive without reservation. No other
promises or representations have been made to Executive to induce Executive to
sign this Agreement. Executive is signing this Agreement voluntarily and freely.

EXECUTIVE
___/s/ Howard S. Lanznar_________________________________
Howard S. Lanznar


COMPANY
Hospitality Management and Consulting Service, L.L.C.
By: _____/s/_David F. Palmer _______________________
Printed Name: David F. Palmer
Title: President and Chief Executive Officer

 
9
 
Executive
 
Company




--------------------------------------------------------------------------------




Exhibit A
Confidentiality and Non-Competition Agreement
We are pleased that you have decided to continue to serve as an employee of
Hospitality Management and Consulting Service, L.L.C. (the “Company”). We are
concurrently executing an Employment Agreement with you to serve as an executive
of Company’s parent, Diamond Resorts International, Inc. (collectively with all
of its affiliates, “Diamond”). As a condition to our offering you the Employment
Agreement and to ensure that you understand and agree with some of our more
important policies, we have described them in this Agreement. Please read this
Agreement carefully and then sign the last page if you understand and agree to
it. This is a binding contract.
1.    Confidentiality. You acknowledge that, in the course of performing your
responsibilities under this Agreement, you will form relationships and become
acquainted with Confidential Information. As an employee, you will have access
to much of our Confidential Information. By way of example, our Confidential
Information includes information about Diamond’s business, independent
contractor relationships, contracts, client relationships, potential customers,
existing customer names, phone numbers and addresses, Diamond manuals, sales
techniques, registration cards, books, records, letters, forms, customer
relationships, marketing information, business plans, financial data, bank
information, forecasts, strategies, and information about (or acquired from) our
business partners. We agree that the existence and negotiation of your
employment agreement, and any non-public information exchanged in connection
therewith, is confidential. Please note that this is not an exhaustive list of
our Confidential Information, and you agree to consult with us in advance if
there is any question regarding the confidential nature of any information. You
agree to keep this information strictly confidential. You may not use or
disclose any of it for any purpose other than as necessary for Diamond business.
Furthermore, you agree that if you leave our employ you will continue to treat
that information as confidential, and will return all documents and computer
discs and files containing that information to us.
2.    Inventions. We invest significant time and financial resources in the
development of our business. In recognition of this investment, you hereby
irrevocably assign to us all interest in any inventions, discoveries,
developments, improvements and innovations, whether or not patentable
(“Inventions”) which you help develop during your employment with us. If
requested by us, you will execute specific assignments and other documents
helpful or necessary to evidence our ownership of such inventions and assist us
in obtaining or defending patents for such inventions. You will promptly
disclose in writing to us any inventions you help develop during your employment
with us regardless of whether you believe such inventions will be the property
of the Company. We agree to treat such disclosures in confidence.
3.    Covenant Not to Compete. You agree that our Confidential Information is
valuable to us, and the restrictions on your future employment contained in this
Agreement are reasonably necessary in order for us to remain competitive in our
business and constitute our protectable legal

 
A-1
 
Executive
 
Company




--------------------------------------------------------------------------------




interests. You agree that during the course of your employment with the Company
you have learned and will learn trade secrets and valuable Confidential
Information of Diamond, have developed and will develop substantial business
relationships with specific customers and prospective customers or clients of
Diamond and entities doing business with Diamond, including homeowners
associations, and have developed and will develop goodwill on behalf of Diamond
in every geographic area in which Diamond owns or manages properties or has
plans to do so. You have participated and will participate in specialized
training on behalf of Diamond. You acknowledge and agree that misuse or
diversion of the information and relationships you have developed on behalf of
Diamond anywhere Diamond owns or manages properties or has plans to do so at the
termination of your employment will irreparably injure Diamond. In consideration
of our execution of the Employment Agreement and the compensation payable to you
under the Employment Agreement, and in recognition of our heightened need for
protection from abuse of relationships formed or Confidential Information
garnered, you covenant and agree that during the term of your employment
agreement and for one (1) year after termination (excluding your termination
without Cause as defined therein), you will not directly or indirectly engage in
the business of Diamond, which shall include without limitation, timesharing,
club or affiliates that (i) operate a timeshare, interval, points membership or
vacation membership resort or (ii) have a marketing or sales office that engages
in the business of Diamond, anywhere that Diamond owns or manages properties or
has plans to do so.
You further agree that for a period of two (2) years following your separation
from the Company, you shall not directly or indirectly, whether for pay or
otherwise, alone or with or on behalf of others, (a) solicit or contact for the
purpose of providing, or provide (regardless of whether you engaged in
solicitations) business services of the same type provided by Diamond to any
homeowners association with which you have conducted business or with which you
have sought to do business on behalf of Diamond; (b) divert or attempt to divert
any homeowners association with which you have conducted business or attempted
to conduct business on behalf of Diamond to enter into business relationships
with any individuals or entities of the same or similar type as the
relationships with which they have conducted with Diamond during your employment
with the Company; (c) assist, encourage, or induce any homeowners association
with which you have dealt on behalf of Diamond during your employment with the
Company to terminate or reduce its business relationship with Diamond; (d)
solicit or contact any members, prospective purchasers, guests and customers of
Diamond to reduce or terminate their relationship with Diamond or to enter into
relationships with individuals or entities performing or offering services in
competition with Diamond; (e) provide services to any prospective purchasers,
guests and customers of Diamond in competition with Diamond; (f) solicit or
recruit (whether as a consultant, employee, or independent contractor) any
individual who is or who was in the six (6) months preceding the solicitation or
recruitment, a team member/employee of Diamond; (g) assist other individuals or
entities to do the acts set forth in this Section. It

 
A-2
 
Executive
 
Company




--------------------------------------------------------------------------------




shall not be a defense to a claim of breach of this provision that any
homeowners association, owner, prospective purchaser, or customer first
contacted you to seek your services. These restrictions shall apply in any
jurisdiction and location in which Diamond currently conducts or has active
plans to conduct business.
Further, following your separation, you agree that you shall not use or disclose
any Confidential Information or trade secrets of Diamond without written
authorization of Diamond or as required by law and shall not make false or
defamatory statements regarding Diamond, its business, and its officers,
directors and employees. To the extent that you have any questions as to whether
any of these restrictions apply to any specific employment or business
opportunity you wish to consider you shall contact the President and Chief
Executive Officer of DRII in writing setting forth the activities in which you
wish to engage and seeking a determination of whether Diamond views such
proposed activities as being prohibited by this Agreement. You agree that these
prohibitions do not prohibit you from earning a living subject to the
obligations contained in this Agreement.
4.    Agreements with Former Employers. You represent and warrant to the Company
that:
(a)
The performance by you of the obligations under this Agreement will not breach
any agreement to keep in confidence proprietary information acquired by you in
confidence or in trust prior to your employment by the Company, and during your
employment by the Company you will not breach any obligation of confidentiality
that you may have to any former employer.

(b)
You have not brought and will not bring to the Company or use in the performance
of your duties at the Company any materials or documents of a former employer
that are not generally available to the public or otherwise subject to a duty of
confidentiality, unless you have obtained express written authorization from the
former employer for their possession and use and delivered a copy of such
authorization to the Company.

5.     Duty to Inform Subsequent Employer. You agree that, if you are no longer
employed by us, you will inform any subsequent employer (or client if you engage
in consulting work) that you are a party to this Agreement and if requested will
provide a copy of this Agreement to such subsequent employer or client.
6.    Records. Because of the need for confidentiality, we must maintain tight
controls over our business records. Business records are those documents whose
primary purpose is to record the actions of Diamond, including marketing and
financial matters. You may remove business records from Diamond premises to the
extent necessary to carry out your responsibilities under the Employment
Agreement. Such documents shall be returned to the premises immediately once
they are no longer necessary. All documents must immediately be returned to the
Company upon termination of employment.

 
A-3
 
Executive
 
Company




--------------------------------------------------------------------------------




7.    Company Property. You agree that if you leave our employ you will promptly
return any Diamond property in your possession wherever it may be located. You
also agree to cooperate with and follow the instructions of Diamond and to
permit access to professionals retained by Diamond for assistance in removing
any digital copies of Diamond documents from the hard drives of computers or
electronic data digital storage devices that you use, including flash drives,
external hard drives, Personal Data Assistants, cell phones, tablet computers,
and other devices. If you do not promptly return such property, we may exercise
all of our legal remedies to recover such property, and you agree to reimburse
us for all expenses (including attorneys’ fees and court costs) incurred in
connection with the attempt to recover such property.
8.    Communication with the Public. Under all circumstances, communications
with anyone from the media should be strictly limited (other than to say that a
call will be referred to the appropriate person within Diamond). Only persons
authorized by the President and Chief Executive Officer of DRII shall be
entitled to speak with the press on any subject.
9.    Injunctive Relief of Breaches. I understand that any failure by me to
perform my duties, obligations and agreements in this document could result in
irreparable injury to Diamond. We both agree that damages would be an inadequate
remedy for the Company in the event of breach or threatened breach of this
Agreement. Accordingly, you agree in advance that in addition to the remedies
otherwise available to the Company at law, the Company is entitled to receive
restraining orders and/or injunctive relief without bond from courts of
competent jurisdiction to enforce any of those duties, obligations or
agreements.
10.    Arbitration. All disputes in connection with or arising out of this
Agreement shall be subject to the arbitration provisions attached hereto as
Exhibit B, which exhibit is incorporated herein by this reference. The only
exception is that either you or we may seek injunctive relieve from any court
having jurisdiction. Both parties consent to exclusive jurisdiction in Clark
County, Nevada.
11.    Severability. If any portion of this Agreement is invalid or
unenforceable, or if this Agreement is invalid or unenforceable in any
particular circumstance, that fact shall not affect the validity or
enforceability of any other provision of this Agreement or its application in
any other circumstance.
12.    Governing Law. Our respective rights and liabilities under this Agreement
shall be governed by the laws of the State of Nevada, regardless of the choice
of law provisions of Nevada or any other jurisdiction.

 
A-4
 
Executive
 
Company




--------------------------------------------------------------------------------




 

Date: __________________________ 


Hospitality Management and Consulting Service, L.L.C.  

_________________________________
By: David F. Palmer
Its: President & CEO



I HAVE CAREFULLY READ AND CONSIDERED THE TERMS OF THIS AGREEMENT. I HAVE ASKED
ANY QUESTIONS ABOUT THEM WHICH I MIGHT HAVE HAD AND UNDERSTAND THEIR
IMPLICATIONS. I ALSO UNDERSTAND THAT ANY CHANGES IN THIS AGREEMENT MUST BE
APPROVED BY THE COMPENSATION COMMITTEE, MEMORIALIZED IN WRITING AND SIGNED BY
THE PRESIDENT AND CHIEF EXECUTIVE OFFICER OF DRII.
 
 



Date: __________________________
_________________________________
Howard S. Lanznar





DO NOT SIGN THIS AGREEMENT UNLESS YOU UNDERSTAND AND AGREE
TO ALL OF ITS TERMS. THIS AGREEMENT CONTAINS AN ARBITRATION CLAUSE.





 
A-5
 
Executive
 
Company




--------------------------------------------------------------------------------




Exhibit B
Agreement to Arbitrate Claims


Claims Covered by the Agreement
Hospitality Management and Consulting Service, L.L.C. (the “Company”) and I
mutually agree to resolve by arbitration, and only by individual arbitration,
all claims, whether or not arising out of my employment (or its termination),
that the Company may have against me or that I may have against the Company and
any other related or affiliated entity or person, including but not limited to
parent, subsidiary and affiliated companies and employees or agents of any of
them. I agree that no court or arbitrator shall determine any of my rights or
claims on a class, collective or representative basis under any federal, state
or local law. I understand, however, that I retain the right to bring claims in
arbitration for myself as an individual.
Except as provided in the section titled “Claims Not Covered by the Agreement”,
all claims that, in the absence of this Agreement, could have been brought in
court are subject to arbitration, whether the claims derive from common law,
statute, regulation, or otherwise, including but not limited to tort claims,
contract claims, claims for wages, and claims for discrimination, retaliation
and/or harassment. Except as otherwise provided in this Agreement, both the
Company and I agree that neither of us shall initiate or prosecute any lawsuit
in any way related to any claim covered by this Agreement, other than a lawsuit
seeking temporary equitable relief in aid of arbitration.
Except as provided in this Agreement, the Federal Arbitration Act shall govern
the interpretation, enforcement and all proceedings pursuant to this Agreement.
Claims Not Covered by the Agreement
The following claims are not covered by this Agreement: claims that as a matter
of law cannot be subject to arbitration; claims under an employee benefit or
pension plan that specifies a different arbitration procedure; and claims
asserted in an existing dispute in which both: (i) I currently am represented by
legal counsel, and (ii) counsel has asserted such claims on my behalf.
Arbitration Procedures
The arbitration will be held under the auspices of Judicial Arbitration &
Mediation Services (“J•A•M•S”), in Las Vegas, Nevada. The Company and I agree
that, except as provided in this Agreement, the arbitration shall be held in
accordance with its then-current Employment Arbitration Rules & Procedures (and
no other J•A•M•S rules), which are currently available at
http://www.jamsadr.com/rules-employment-arbitration. I understand that, upon
request, the Company will supply me with a copy of the J•A•M•S rules. The

 
B-1
 
Executive
 
Company




--------------------------------------------------------------------------------




Arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of the state in which the claim arose, or federal law, or both, as
applicable to the claim(s) asserted. The Arbitrator is without jurisdiction to
apply any different substantive law or law of remedies. In connection with each
arbitration hereunder, the arbitrators shall be bound by the terms of the
applicable contracts and the applicable law in making their determinations and
shall have no power to vary from the same. In addition, if the issues being
arbitrated include issues of law, the parties agree that the arbitrators shall
be lawyers.
The Company will be responsible for paying any filing fee and the fees and costs
of the Arbitrator; provided, however, that if I am the party initiating the
claim, I will contribute an amount equal to the filing fee to initiate a claim
in the court of general jurisdiction in the state in which I am (or was last)
employed by the Company.
Sole and Entire Agreement
This is the complete agreement of the parties on the subject of arbitration of
disputes (except for any arbitration agreement in connection with any pension or
benefit plan). This Agreement supersedes any prior or contemporaneous oral or
written understandings on the subject. No party is relying on any
representations, oral or written, on the subject of the effect, enforceability
or meaning of this Agreement, except as specifically set forth in this
Agreement.
Construction and Severability
If any provision of the section entitled “Claims Covered by the Agreement” is
determined to be void or unenforceable, then this Agreement shall be of no force
or effect, because the parties intended to create an agreement to arbitrate
individual disputes only. If any other provision of this Agreement is determined
to be void or unenforceable, in whole or in part, it shall not affect the
validity of the remainder of the Agreement. All other provisions shall remain in
full force and effect based on the parties’ mutual intent to create a binding
agreement to arbitrate their disputes individually.
Costs of Arbitration
The costs and expenses of the arbitration, including the arbitrator’s fees shall
be paid by the non-prevailing party, as determined by the arbitrators as part of
the Final Determination. In the event the arbitrators are unable to identify the
prevailing party as part of the Final Determination, the arbitrators shall
allocate the costs and expenses of the arbitration, including the arbitrators’
fees, in their sole discretion.
Satisfaction of Award

 
B-2
 
Executive
 
Company




--------------------------------------------------------------------------------




If any party fails to pay the amount of the award, if any, assessed against it
within thirty (30) calendar days of the delivery to such party of the Final
Determination, the unpaid amount shall bear interest from the date of such
delivery at the lesser of (i) the prime lending rate announced by Citibank N.A.,
plus three percent (3%) and (ii) the maximum rate permitted by applicable usury
laws. In addition, such party shall promptly reimburse the other party for any
and all costs or expenses of any nature or kind whatsoever (including attorneys’
fees) incurred in seeking to collect such award or to enforce any Final
Determination.
Confidentiality of Proceedings
The parties hereto agree that all of the mediation and arbitration proceedings
provided for herein, including any notice of claim, the Notice of Arbitration,
the submissions of the parties, and the Final Determination issued by the
arbitrators, shall be confidential and that no such party shall disclose such
confidential information; provided, however, no party shall have an obligation
hereunder to keep confidential any matter if and to the extent disclosure
thereof is required by applicable law, regulation, court order, fiduciary duty,
existing contractual obligation, or accounting rule or custom, as determined by
legal counsel or accountants to such party, as applicable; provided, further,
that this provision shall not prevent the party prevailing in the arbitration
from submitting the Final Determination to a court for the purpose of enforcing
the award, subject to comparable confidentiality provisions if the court agrees.
Voluntary Agreement
I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT; THAT I UNDERSTAND ITS
TERMS; THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE COMPANY AND ME
RELATING TO THE SUBJECTS COVERED IN THE AGREEMENT ARE CONTAINED IN IT; AND THAT
I HAVE ENTERED INTO THE AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY
PROMISES OR REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE CONTAINED IN THIS
AGREEMENT ITSELF AND THE DOCUMENTS THAT ACCOMPANIED ITS DISTRIBUTION TO ME.
I UNDERSTAND THAT I AM GIVING UP MY RIGHT TO A JURY TRIAL.
I FURTHER ACKNOWLEDGE THAT I HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS
AGREEMENT WITH MY PRIVATE LEGAL COUNSEL AND HAVE AVAILED MYSELF OF THAT
OPPORTUNITY TO THE EXTENT I WISH TO DO SO.


Date: __________________________
_________________________________


 
B-3
 
Executive
 
Company


